Citation Nr: 1623039	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran testified at a hearing at the RO before the undersigned.  

Following a November 2012 remand the Board denied the claim in March 2015.  The Veteran appealed.  In January 2016, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the January 2016 Joint Motion for Remand found that the Board had provided adequate reasons and bases for finding the Veteran's report of flying outside a helicopter while sick due to an emergency evacuation of patients in a hospital in the Republic of Vietnam not credible.  

The parties, however, also agreed that further development was in order regarding three other reported stressors, with particular attention to the possible application of 38 C.F.R. § 3.304(f)(3) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Using the information previously provided by the appellant, and any additional information he may submit following this remand, the AMC/RO should attempt to verify the Veteran's three remaining alleged stressors:  (a) working as a minesweeper while in the Republic of Vietnam; (b) witnessing a plane blow up while working for transport in Da Nang; and (c) engaging in some level of combat with the enemy, including both immediately upon arrival in the Republic of Vietnam at Long Binh Duong Wa and while performing work as a minesweeper.

The requests should be made to the appropriate official sources, to include, but not necessarily limited to, the U.S. Army and Joint Services Records Research Center, and the National Archives and Records Administration.  Information requested should include any available military occupation evidence, unit and organizational histories, daily staff journals, Operational Reports-Lessons Learned, After-Action Reports, muster rolls, command chronologies and war diaries, and monthly summaries and morning reports.  

If any of the three remaining reported stressors is not able to be verified, prepare a memorandum of unavailability and associate it with the claims file.  If more than one stressor is not able to be verified, prepare separate memoranda of Unavailability that detail the steps taken to verify each reported stressor. 

2.  Then, the AMC/RO should attempt to obtain any outstanding VA mental health treatment records.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter schedule the Veteran for an examination, to be conducted by a VA psychiatrist, to determine the nature and etiology of any diagnosed psychiatric disorder.  The examiner should review the physical and electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files, including a copy of this Remand and the Veteran's testimony during his September 2011 Travel Board hearing.  The examiner should also be provided with a list of any Veteran's verified stressors.  If no stressor has been independently verified or found adequate under 38 C.F.R. § 3.304 the RO should so notify the examiner before the date of the examination.

The examiner should conduct all necessary tests and address the etiology of each and every diagnosed acquired psychiatric disorder since July 2008.  If the examiner disagrees with any of the prior psychiatric diagnoses of record, she/he should provide a detailed explanation as to why.

For each diagnosed psychiatric condition, the examiner must opine whether it is at least as likely as not, i.e., there is at least a 50/50 chance, that the disorder had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury, to include any independently verified in-service stressor claimed by the Veteran.  

If the appellant is diagnosed with posttraumatic stress disorder, the examiner should clearly explain how the diagnostic criteria are met under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  Then, the examiner must opine:  (i) whether the diagnosis is at least as likely as not related to any verified in-service stressor; or, (ii) whether the Veteran's current symptoms of posttraumatic stress disorder are at least as likely as not (50 percent or greater probability) related to any reported stressor related to a fear of hostile military or terrorist activity (see 38 C.F.R. § 3.304(f)(3)) that the examiner found adequate to support a diagnosis of posttraumatic stress disorder.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

If an opinion cannot be given without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

4.  After the development requested has been completed, the AMC/RO should review the record to ensure complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  After undertaking any other appropriate development, the AMC/RO should readjudicate the claim, including consideration of entitlement under 38 C.F.R. § 3.304(f)(3).  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




